— In a proceeding pursuant to CPLR article 78 to compel the transfer of two mentally retarded patients from the Nassau County Medical Center to the custody of the respondent Commissioner of Mental Retardation and Developmental Disabilities for placement in an appropriate treatment facility, the appeal is from a judgment of the Supreme Court, Nassau County, entered October 30, 1979, which granted the petition to the extent of directing that the petitioner’s patients be admitted forthwith to the Suffolk Developmental Center "upon presentation of the appropriate certification as set forth in Mental Hygiene Law Section 15.27”. Appeal dismissed, without costs or disbursements, as to Michael Payne since it now appears that he is in a foster home, at least temporarily. Thus as to him the appeal is academic. As to Mary Jaghab the matter is remitted to Special Term to hear and report forthwith on the following: (1) whether she is presently suffering from a psychiatric condition which would render inappropriate her placement in a residential facility for the mentally retarded and (2) whether she is currently receiving care and treatment suited to her needs in the psychiatric ward of the Nassau County Medical Center. In the interim, the appeal as to her is held in abeyance. While we are inclined to agree with Special Term that the petition states a valid *660cause of action, a resolution at an evidentiary hearing of the above factual issues is necessary to a proper determination in this proceeding. Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.